      7:20-cv-01948-TMC                                  Date Filed 09/17/20                              Entry Number 20-1      Page 1 of 11




                                                         INDIANA COMMERCIAL                                     COURT

STATE OF INDIANA                                         )
                                                                   -




                                                                        IN   THE MARION SUPERIOR COURT
                                      _
                                            -


                                                         )
                                                             SS:
COUNTY OF MARION                                                        CAUSE         NO. 49D01-1908—PL-O35431_
                                                         )
                                                                                                                                       FILED
                                                                                                                                        February 18, 2020


TUESDAY INGRAM,                           individually                 and                                                            CLERK OF THE COURT
                                                                                                                                        MARION COUNTY
On    behalf of        all   others similarly situated,                                                                                             RB


           Plaintiff,


                                                                                             vvvvvvvvvv




           V.



TEACHERS CREDIT UNION

           Defendant.

                        "ORDER DENYING DEFENDANT’S MOTION TO DISMISS
                             PLAINTIFF’S CLASS ACTION COMPLAINT

           This matter co‘rhes before the Court on Defendant's, Teéchers Credit Union

(“TCU”), Motion to Dismiss                               Plaintiff’s,             Tuesday Ingram                 (“Ingram"), Class Action


Complaint.        TCU         filed       a Brief            in    Support of        its   Motion to Dismiss on October 28, 2019.                     In



response, Ingram               filéd       a Brief                in   Opposition to TCU’s Motion to Dismiss on                         November

12, 2019. In turn,             TCU         filed             a Reply         in   SuppOrt of              its   Motion to Dismisson December

12,   2019. The Court held a hearing on the above motions on January 17, 2020.
       .




           Having been            fully briefed                        on the issues set                  forth in this matter, the   Court finds
                                                V




now as      foll‘ows;


                                                    I.             RELEVANT FACTS AS ALLEGED

      1.   Plaintiff is       an account holder                           at      TCU, where she has a checking account. (Compl.

           11   30.)
7:20-cv-01948-TMC               Date Filed 09/17/20                 Entry Number 20-1                 Page 2 of 11




2.   The account       is   governed by the Deposit Agreement, an adhesion contract

     drafted by      TCU. (Compl.         11   2-4.)



TCU's Assessmeht of Overdraft Fees


3.   On   April 2,   2018,    Plaintiff   was assessed             a $32 overdraft fee on a $7.96 debit card


     transaction that settled that day, although the transaction                             was    previously


     authorized on a positive account balance and                       TCU     placed a hold on the funds            in



     Plaintiff’s   account to pay that transaction. (Compl.                   Tl   60.)


     This happened again on March 21, 2018,                         when TCU assessed an                overdraft fee


     on a $26.45 debit card purchase, which was authorized on a positive account

     balance and forlwhich          sufficient         funds were placed on hold. (Compl.                 11   60.)


     TCU’s Deposit Agreement expressly promises                          that   it   will   place debit authorization

     holds on funds associated with specific debit card transactions at authorization


     and   that the held funds cannot              be consumed by subsequent transactions.

     (Compl.   ‘ﬂ    32.)


     Despite these promises,          TCU         fails to   use the held funds             to   pay the éuthorized

     transactions      when    they settle days           later.   Instead,   TCU      Iéts      the held funds be


     consumed by subsequent transactions and then charges                                    overdraft fees on the


     previously authorized transactions                  when they      are paid into negative funds.


     (Compl.   11   45.)



TCU’s Assessment of Non-Sufficieht Funds (NSF) Fees


7.   On February        16, 2018, Plaintiff attempted               an electronic payment via ACH, which                   >




     TCU    rejected    due   to insufficient funds. (Compl.             11   70.)




                                                             2
   7:20-cv-01948-TMC                        Date Filed 09/17/20                 Entry Number 20-1                       Page 3 of 11




   8.    TCU     charged a $32              NSF      Fee, as the Deposit Agreement permits. However,

         unbeknownst            to Plaintiff        and without her request                    to   TCU   to reprocess the


         transaction,          TCU     reprocessed the            same        item on February 26, 2018, and again


         rejected the item            dué     to insufficient funds,            and charged              Plaintiff     another $32              NSF

         Fee. (Compl.           11   71-72.)

  ‘9.    TCU’s Deposit Agreement states                         that    it   wi||   charge a $32              NSF Fee        per “item" that

         is   returned due to insufficient funds. (Compl.                            1]   78.)


   10. In total,       TCU      charged       Plaintiff     $64   to   process a single item. (Compl.                            1]   70-73.)


                                      II.           MOTION TO DISMISS STANDARD
         A motion to           dismiss under          Trial   Rule 12(B)(6) tests the legal sufficiency of a

complaint; speciﬁcally, “whether the allegations                              in    the complaint establish any set of

circumstances under which a                     plaintiff   would be         entitled to relief.” Veolia                Water

Indianapolis,     LLC      v.   Nat    ’l
                                            Trust Ins. Co.,       3.   N.E.3d       1,    4    (Ind.   2014). Thus, the sufficiency

of the facts alleged in the complaint are tested “with regards to                                         whether or not they have

stated   some     factual scenario             in    which a    legally actionable injury                     has occurred.”                Trail v.


Boys and       Girls   Clubs of Northwest               Ind.,   845 N.E.2d 130, 134                     (Ind.      2006).    “When            ruling


on a T.R. 12(B)(6) motion, the court should consider                                     éll   ofthe allegations            in    the


complaint to be true." Watson                   v.   Auto Advisors,           lnc.,      822 N.E.2d 1017, 1023                        (Ind. Ct.


App. 2005). And,          if   “the complaint states a set of facts that,                              even   if   true, that     would not

support the      relief   requested therein," the Court should dismiss the complaint.                                                 Id.



Motions to dismiss under                Trial    Rule 12(B)(6) are disfavored “because such motions

undermine the policy of deciding causes of actiOn on                                      their merits.”           Wertz    v.   Asset

Acceptance, LLC, 5 N.E.3d 1175, 1178                            (Ind. Ct.      App; 2014)              (citations omitted).
      7:20-cv-01948-TMC                   Date Filed 09/17/20                      Entry Number 20-1                 Page 4 of 11




                                                       III.     DISCUSSION

          In   Ingram’s Class Action Complaint, Ingram                               is   alleging:   Count    l:    Breach of

Contract, including the            Covenant        of   Good    Faith             and   Fair Dealing,       and Count               ll:   Unjust

Enrichment.          In this    Motion to Dismiss,            TCU   is    arguing that            Countland Count                    ll   of


lngram’s Class Action Complaint should be dismissed. This Court                                             will   address each

argument        in turn.




     A.   Count I: Breach of Contract, including the Covenant of Good Faith and Fair
                                                                              ’




          Dealing

          TCU     claims that the Deposit Agreement expressly authorizes the overdraft


charges set       forth    as the basis of lngram’s Corﬁplaint. According to TCU, overdraft

determinations are              made when         a transaction          is       paid, not authorized,        and         if'a     transaction


is   authorized and there           is   a negative Balance              at the time the transaction settles, the


imposition of overdraft charges are appropriate.                                   TCU    further'claims that             if   an   ACH

transaction      is   presented multiple times for payment by a vendor and eéch time the

account balance            is   negative, multiple overdraft fees                       may be imposed. TCU argues                              that


the Deposit       Agreement         is   not ambiguous, and therefore there has been no breach of


contract nor      is   there an implied duty of good faith and                            fair   dealing.



          In   response, Ingram claims that TCU’s terms and conditions of                                           its    Deposit


Agreement does not allow                  TCU     to   charge overdraft fees on debit card transactions

authorized on sufficient funds. Ingram also claims thatthe Deposit                                          Agreement does not

allow     TCU   to    assess multiple non-sufficient funds fees on a single                                 item.         Ingram

contends that at the very                least,   TCU’s disclosures are ambiguous. Ingram argues                                               that


the Deposit       Agreement         is   ambiguous because                    it   does not define key terms                    in its    fee
       7:20-cv-01948-TMC                  Date Filed 09/17/20              Entry Number 20-1               Page 5 of 11




disclosure such as “honor,” “to pay,” and “debit hold,” nor_does                             TCU        explain whether           it




assesses overdraft fees                 at the time of authorization or Settlement.               Ingram further argues

that   because there are many ambiguities                       in   the Deposit Agreement,            TCU     has an implied

contractual duty of              géod   faith   and   fair   dealing.    See Gerdon Auto      Sales, Inc.         v.   John

Jones Chrysler Dodge Jeep Ram, 98 N.E.3d 73, 82                               (Ind. Ct. App.), trans.           denied sub

nom. Ingram         cites to       a number of cases across the country to demonstrate                           how those

courts have analyzed similar contracts and identical fee practices                                and    to   show that

those court have upheld the                 plaintiffs’      claims and denied the financial institutions’


motions to dismiss.


         In turn,       TCU       argues that most of Ingram’s out-of—state rulings are so                       different in


scope as    to provide this             Court no guidance whatsoever.                TCU   further      argues that Ingram

cannot    inject    ambiguity into the overdraft fee provisions of TCU's Deposit Agreement

based on    differeﬁt            language from other contract that are not before                      this Court.     TCU

contends that the Deposit Agreement should be enforced as written.


         The   essential elements of a breach of contracf—action are the existence of a


contract, the défendant's               breach thereof, and damages. Shumate                      v.   Lycan, 675 N.E.2d

749, 753 (Ind. Ct. App. 1997), trans. denied. According to the Indiana Court of Appeals,


where there        is   a   Iqu‘estion of contract interpretation, the             general rules require courts to


consider the contract as a whole. Celadon Trucking Servs.,                              Inc. v.   Wilmoth, 70 N.E.3d


833, 841 (Ind. Ct. App. 2017). Courts are not limited                         in   that interpretation to the precise


arguments made by the parties before the                         trial   court and   need not     turn a blind         eye   to


contractual provisions that               may be       relevant to the analysis.       Id.   The goal         of contract


interpretation      is      to   determine the intent of the parties when they                made        the agreement.


                                                                     5
      7:20-cv-01948-TMC                       Date Filed 09/17/20                            Entry Number 20-1                    Page 6 of 11




Tender Loving Care Mgmt,                          Inc. v. Sherls,          14 N.E.3d 67, 72                     (Ind. Ct.      App. 2014). Courts

must examine the                plain      language of the contract, read                            it   in   context and, whenever

possible, construe              it    so as to render every word, phrase, and term meaningful,

unambiguous, and harmonious with the whole.                                           Id.     Construction of the terms of a written

contract generally              is        pure question of law.                 Id.    If,   however, a contract                is   ambiguous, the
                                      a

parties    may         introducé extrinsic evidence of                         its   meaning, and the interpretation becomes

a question of           fact.   Broadbent          v.   Fifth Third        Bank, 59 N.E.3d 305, 311                            (Ind. Ct.      App.

2016), trans. denied.                     A word    or phrase     is       ambiguous                if   reasonable people could                differ


as to    its    meaning.        Id.   A term       is   not   ambiguous               solely       because the           parties disagree


about     its   meaning.         Id. If    contract language               is       unambiguous, courts                   may        not look to


extrinsic       evidence to expand, vary, or explain the instrument but must determine the

parties' intent         from the four corners of the instrument. Tender Loving Care Mgmt.,, 14

N.E.3d at 72.           If   a contract      is   ambiguous        .   .   .
                                                                                ,
                                                                                    then the courts             will    impose a duty          of   good

faith   and     fair   dealing. First Fed. Sav.                Bank of Ind.                  v.   Key Mkts.,       lnc.,       559 N.E.2d 600,

604     (Ind.    1990). Indiana law               does not impose a generalized duty                                    of   good     faith   and    fair



dealing on eVery contract however, the relationship between a bank and a checking
                                                                                                                                                              .




account holder invokes a duty of good                            faith         and      fair      dealing to at least the              same     extent


as does a buyer—seller relationship. See Allison                                       v.    Unibn Hosp.,              /nc.,   883 N.E.2d 113,

123     (Ind. Ct.      App. 2008); Am. United                  Life Ins. Co.                 v.   Douglas, 808 N.E.2d 690, 701                        (Ind.


Ct.   App. 2004). Cases involving contract                             interpretation. generally                        are particularly


appropriate for              summary judgment. Rusnak                           v.    Brent WagnerArchitects, 55 N.E.3d 834,

840     (Ind. Ct.      App. 2016),           trans. denied.
       7:20-cv-01948-TMC          Date Filed 09/17/20                         Entry Number 20-1              Page 7 of 11




           The Court notes     that the parties rely                on numerous caseé, quite a few of which the

Court finds are not_proper to use at the motion to dismiss stage. Specifically, the parties


rely   on a ngmber of cases that are either federal cases or cases from other states. The

Court finds that these cases cannot be looked toat this stage of the proceedings as the

motion dismiss standard         will       vary not only between federal and state courts but also

from state to state.


           Based on the Court’s reading               of the Deposit               Agreement, the Court notes that

there     is   a possibility that the language            is   ambiguous. While the parties                  invite the    Court

to interpret the      Agreement   at the       motion to dismiss stage,                    this    Court declines to do so

as contract interpretation       is   to    be determined               at the     summary judgment           stage, not the
                                                                                                                                     I




motion to dismiss stage. With respect to the Covenant of                                  Good      Faith   and   Fair Dealing


arguments, because the Court must wait                          until   the   summary judgment stage                to interpret


the Deposit        Agreement and       ultimately determine                whether the Deposit Agreement                    is



ambiguous, the Court finds            it   unnecessary              to discuss this       argument      at the    motion to

dismiss stage and instead ﬁnds that                  it   is   to   be addressed on summary judgment. The

Court, therefore, finds that there are a set of circumstances                                in    which the   Plaintiff   could


be   entitled to relief.



           The Court hereby DENIES Defendant’s Motion                                t6   Dismiss Plaintiffs Class Action

Complaint with respect to Count                I:   Breach of Contract.


     B.    Count II: Unjust Enrichment


           TCU     claims that lngram’s claim for unjust enrichment                           is   foreclosed by the


existence of the Deposit Agreement.                   See       ZoeI/er       v.   East Chicago Second Century,                  /nc.,
           7:20-cv-01948-TMC                      Date Filed 09/17/20                Entry Number 20-1          Page 8 of 11




    904 N.E.2d 213, 221-(Ind. 2009) (“When the                               rights of parties are controlled          by an

    express contract, recovery cannot be based on a theory implied                                    in |aw.”).   TCU    contends

    that    it   is   undisputed that Ingram maintained a share draft checking account with                                 TCU

    pursuant to the Deposit Agreement.                        TCU    argues that the Deposit Agreement governs

v



    the contractual relationship between                       TCU      and    its   customers and, therefore, precludes

    Ingram from pursuing an unjust enrichment claim.


                 In   response, Ingram claims that               TCU     incorrectly         argues that lngram's breach of

    contract claim precludes her from asserting a c|~aim for ﬁnjust enrichment'lngram


    contends that the Indiana Rules of Trial Procedure provide                                  that: “[a]   pleading   may       set


    forth    two      [2],
                             or   more statements       of a claim or defense alternatively or hypothetically.”


    Ind. R. Trial P. 8(E)(2).              Ingram argues that Indiana courts have applied                       this   Rule to ﬁnd

    that'plaintiffs          may pursue       claims for breach of gontract and unjust enrichment as


    alternative theories. See, e.g., City of Indianapolis                             v.   Twin Lakes Enterprises,       Inc.,'   568

    N.E.2d 1073, 1081                 (Ind. Ct.     App. 1991).


                 Unjust enrichment            “is   a legal   fiCtion   invented by the         common       law courts," that

    allows a party to seek equitable recovery ffom “a persbn                                  who has been       unjustly


    enriched at the expense of another.” Wilson                           v.   Sisters of St. Francis Health Services


    lnc.,   952 N.E.2d 793, 796-97                   (Ind. Ct.   App. 201       1).   The existence    of a contract typically


    precludes application of the concept of unjust enrichment because the contract provides

    a remedy, and a                pléintiff is   barred from pursih‘g an equitable remedy                   when one     exists at


    law.    King       v.»Terry,     805 N.E.2d 397, 400           (Ind. Ct.         App.'2004).


                  However, parties          may      request alternative theories of recovery as part of a

    complaint as long as the complaint complies with the Indiana Trial Rules.                                      Ind. R. Trial P.


                                                                         8
       7:20-cv-01948-TMC                    Date Filed 09/17/20                    Entry Number 20-1                  Page 9 of 11




8 (A)(2). Claimants can proceed simultaneously under theories of recovery based                                                     in tort



and contract under rules of alternative pleading when there has been no determination

as matter of law whether the terms of the contract covér                                       all   of p>|aintist alleged harms.


See Lawson          v.   First   Union Mortg. Co., 786 N.E.2d                          279,‘   284    (Ind. Ct.    App. 2003)

(holding that a complaint for equitable relief                              and breach of contract damages could

survive a Rule 12(b)(6) motion                        when       it   was   unclear whether recovery would be viable

under contract or          in    equity).



          Here,    TCU      has requested dismissal of Ingram’s claim                                  for unjust    enrichment on

the basis that equitable relief                  is   precluded by the existence of the Deposit Agreement.

As Ingram has            pointed out and the Court has noted, parties are permitted to plead


alternative theories of recovery for                        which they           may   not be able to proceed on            all   counts

to a   trial   on the merits.       When         it   comes           to alternative theories          such as breach of contract

and unjust enrichment, the alternativetheories are permitted                                           f0 survive the motion to


dismiss stage and last              until   a Court can determine not only whether a contract exists as

a matter of law, but élso Whether recovery would be                                      v_iable     under the contract. Should

the Court find that the express terms of the Deposit                                     Agreement do not account             for   all



damages requested by Ingram,                           the unjust enrichment claim could potentially survive


summaryjudgment.                 Coppolil/o           v.   Cort,      947 N.E.2d 994, 998             (Ind. Ct.    App. 2011)

(“Stated another way', the existence of a contract,                                 in   and of      itself,   does not preclude

equitable       relief   which    is   not inconsistent with the contract”).                          The      Court, therefore, finds


that dismissal at this stage                is   inappropriate.             The Court      will    allow Ingram to proceed


under these theories through discovery. Again, the Court                                        will likely revisit this    issue at


the    summary judgment                stage, and           if   Ingram     is   unable to show theories of recovery
   7:20-cv-01948-TMC             Date Filed 09/17/20               Entry Number 20-1           Page 10 of 11




under both contract and equity, then Ingram                 will   have   to   choose Under which theory           it




seeks   to   pursue recov‘er at any potential       trial   on the merits. The Court, therefore, finds

that there are a set of circumstances         in   which the         Plaintiff   could be entitled to    relief.




        The Court hereby DENIES Defendant’s Motion                        to   Dismiss Plaintiffs Class Action

Complaint with respectto Count         ||:   Unjust Enrichment.


                                               IV.          ORDER

        The Court hereby DENIES Defendant's Motion                        to   Dismiss   Plaintiff’s   Class Action

Complaint.




                                                                        18th
SO ORDERED, ADJUDGED, AND DECREED this                                           day   of February, 2020.




                                                               Hon. Heather A. Welch
                                                               Judge, Marion Superior Court
                                                                   Marion County Commercial Court


Distribution:


Kay Dee Baird
Krieg DeVauIt      LLP
One  Indiana Square, Suite 2800
Indianapolis, IN 46204


Mark   J.   R. Merkle
Scott S. Morrisson
Krieg DeVault      LLP
12800 North Meridian      St.,   Suite 300
Carmel, IN 46032

Lynn A. Toops
Vess   A. Miller
Lisa M. La Fornara
Elizabeth M.     Hyde

                                                       10
   7:20-cv-01948-TMC       Date Filed 09/17/20   Entry Number 20-1   Page 11 of 11




COHEN & MALAD, LLP
One   Indiana Square, Suite 1400
Indianapolis, IN   46204

Jeffrey Kaliel
Sophia Gold
KALIEL PLLC
1875 Connecticut Av. NW, 10th Floor
Washington, DC 20009




                                          11
